Order reversed and judgment of Justice’s Court affirmed, with costs to plaintiff in this court and in the County Court. Held, the evidence in Justice’s Court was sufficient to establish that the plaintiff was the holder of an equitable assignment of a portion of the fund of one Lewis Shimer in the hands of the defendant, and that there was a sufficient amount due from the defendant to Shimer applicable to the payment of the plaintiff’s claim; and that plaintiff was entitled to recover from the defendant the amount of the order. The defendant was present at the trial and had opportunity to defend on the merits had he wished. He elected to stand on purely technical rights; and in cases arising in Justice’s Court, where the record is rarely complete and suits are for small amounts, and the trials are usually conducted without the aid of skilled counsel, the courts will not favor highly technical defenses where the merits in favor of the prevailing party are manifest. All concur.